Citation Nr: 1144506	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  03-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an upper back disability. 


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active service from April 1987 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2004, the Board remanded this case for further development.  After the development was completed and the case returned, the Board issued a May 2006 decision that denied the Veteran's claim for entitlement to service connection for an upper back disability.  

The Veteran appealed the May 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Memorandum Decision by the Court, the May 2006 decision was vacated and remanded for further adjudication consistent with the Court's decision.  This resulted in a March 2010 Board decision that again denied the claim for service connection for an upper back disability.  

Once more, the Veteran appealed the March 2010 Board decision to the Court.  In a January 2011 Order, the Court granted a Joint Motion for Remand, which vacated the March 2010 decision and remanded the appeal to the Board for action consistent with the Joint Motion.  The matter is now before the Board again. 


FINDING OF FACT

A chronic upper back disability was not exhibited in service and a preponderance of the evidence is against a finding that any current upper back disability is otherwise related to the Veteran's active military service. 



CONCLUSION OF LAW

An upper back disability was not incurred in or aggravated during active service, nor may it be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with VCAA notice in a July 2001 letter that provided all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This information was sent to the Veteran prior to the initial adjudication of his claim.  

It does not appear that the Veteran has ever been provided notification regarding how effective dates or disability evaluations are assigned, as outlined in Dingess.  However, the Board finds that this has not resulted in any harm to the Veteran.  The Board notes that the Veteran's representative has not argued to either the Board or the Court that they were prejudiced by this omission.  Furthermore, as the Veteran's claim will be denied, neither a disability rating nor an effective date will be assigned.  Therefore, as there is no possibility of harm to the Veteran, the Board finds that the duty to notify has been met, and will proceed with adjudication of his appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further concludes that the duty to assist has also been met.  Private medical records and VA treatment records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a chronic upper back disability as a result of an injury sustained during active service.  He argues that the upper back pain for which he was treated a couple of months before discharge represented the beginning of a chronic disability which has continued to bother him since his discharge from service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran contends that his current upper back disability is related to an injury he sustained while doing physical exercises in service in June 1990.  However, as discussed below, service medical records do not reflect that the Veteran exhibited a chronic upper back disability in service, no medical evidence of record associates the Veteran's current upper back disability with service, and a medical opinion concludes that the Veteran's current disability was not likely caused by an in-service injury. 

The Veteran's February 1987 enlistment examination report is negative for any history of back problems or pain.  Service treatment records dated July 1990 show that the Veteran complained of middle and upper back pain, which had onset two weeks earlier.  The assessment was muscle strain.  The doctor recommended Tylenol and ice massages.  During a medical examination at separation from service in August 1990, the Veteran noted having had recurrent back pain on the Report of Medical History, but spine and musculoskeletal systems were normal on the Report of Medical Examination. 

During the years after service the Veteran was seen on several occasions for lower back pain as reflected in medical reports dated in August 1993 and July 1996.  However, there was no showing of upper back disability.  

An April 1997 VA outpatient record attributes the Veteran's back pain to a pulled muscle.  This record was signed by D.M.D., M.D.  In a July 1997 letter, this doctor certified that the Veteran was a patient at the neurosurgery clinic.  The diagnosis was myofascial syndrome lumbar.  The Veteran's restrictions were no bending at the waist, no prolonged standing and not lifting more than 15 pounds.  

In an October 1997 letter, Dr. D.M.D. again states that the Veteran was a patient in the neurosurgery clinic.  His diagnosis was myofascial syndrome or as it was commonly called, a "pulled muscle".  It was this doctor's opinion that the incident in June 1990 was the cause of his present complaints.  

In October 1998, a VA physician noted that the Veteran had no acute pain, walked with a normal gait, and had excellent leg strength and no atrophy.  A January 1999 VA treatment record notes muscle injury.  In June 1999, a VA examination found the Veteran's thoracic spine to be normal, with no atrophy, loss of muscle or loss of power, and normal movement with some tenderness.  X-rays of the thoracic spine were normal. 

In July 1999, a private magnetic resonance imaging study (MRI) identified a "very small" central focal disk herniation at T4-5, with no significant degenerative changes and no indications of masses, acute compressions, or additional abnormalities.  The physician notes that the T-4 and T-5 disc herniations are the source of the Veteran's disability and his pain.  An August 2000 MRI of the Veteran's thoracic spine was noted to show central focal disc herniation at T4-5, negative lumbar spine.  A February 2001 VA neurosurgeon noted a mid-thoracic protrusion as the likely source of the Veteran's back pain, but found that the Veteran had normal strength.  A VA outpatient treatment record dated November 2001 notes that an August 31, 2001 MRI of the Veteran's thoracic and lumbar spine shows no herniation, stenosis or narrowing of the T4 vertebrae, and etiology undetermined.  A September 2003 MRI is noted to show diffuse internal disc hypertrophy. 

The Veteran has proffered statements in support of his claim for service connection for an upper back disability.  In a private medical statement of November 1991, the Veteran gave a history of injuries sustained in June 1990 while doing stretching exercises while enlisted in the Army.  In July 1996, during a private medical examination the Veteran reported that in June 1990 he was doing physical fitness, and then woke up with back pain.  He went to medics and was treated with medication and was discharged two months after that.  He stated that he has had back pain since then.  He complained of thoracic and lumbar spine pain.  Following an examination that revealed essentially normal findings, the physician concluded that the Veteran did not have any type of back problem and it should not be service related.  In June 2000 the Veteran noted that he had always reported, in service and since service, that he had back pain; and, he believed that the pain in his middle back and lower back is due to service and that the herniation in his thoracic spine is the source of nine to ten years of pain. 

In April 2005, a VA examination was conducted pursuant to the Board's February 2004 remand.  During the examination the Veteran reported that he injured his low back and thoracic spine during active duty service.  It was also noted that he had an automobile accident in 1991 as the driver and injured his back and neck, which lasted three months.  Following examination of the Veteran and a review of the claims folder, the examiner diagnosed degenerative joint disease of the thoracic spine at T8-10 and opined that the Veteran's current upper back disability is less likely as not a result of an in service injury.  The rationale for his opinion was that the Veteran had a twisting injury to the thoracic and lumbar spine and x-rays reveal progressive spine aging with lateral recess and resulting nerve narrowing.  This opinion is highly probative since it included a longitudinal review of the record, a medical history provided by the Veteran and a thorough physical examination.  In addition, the examiner provided a rationale for his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In essence, the Veteran's in-service upper back muscle strain appears to have been acute and transitory with no lasting residuals.  No muscle strain or other upper back disability was found on separation examination and there is no current diagnosis of muscle strain of the upper back.  There is no competent medical evidence associating a current upper back disability with the Veteran's in-service upper back complaints.  In fact, a private physician that examined the Veteran in July 1996 noted that he did not find the Veteran to have any type of back problem.  He further noted that he did not think it was a service-related problem.  Thus, a finding of service connection must be denied. 

The Board notes that the October 1997 letter from Dr. D.M.D. includes a diagnosis of myofascial syndrome, and that this doctor opined that the June 1990 incident was the cause of the Veteran's present problems.  However, neither the April 1997 treatment note nor the October 1997 opinion refers to the upper back.  They must be read in the conjunction with the July 1997 letter, which specifically states that the diagnosis was myofascial syndrome lumbar.  Therefore, the records and opinion from Dr. D.M.D. do not provide a basis for service connection for an upper back disability.  At this juncture, the Board notes that service connection has already been established for myofascial syndrome of the lumbar spine.

The Board has considered the Veteran's statements that he has had back pain during and since active duty service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran is competent to describe what he observes, he, as a layperson, is not competent to diagnose any medical disability or render an opinion as to the cause or etiology of any current disability (i.e. that the current upper back disability is related to an incident in service) because he has not been shown to have the requisite medical expertise.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the reported history of continued symptoms since active service is inconsistent with the remaining evidence of record, including some of the Veteran's own statements.  To the extent that the Veteran is claiming continued symptoms of an upper back disability since service due to an in service incident, his statements are not credible.  While he indicated that he had or had had back pain at the time of his service discharge, the spine and musculoskeletal system were normal on examination.  It was reported on the recent VA examination that the Veteran injured his back and neck in a motor vehicle accident 1991, but that the injury only lasted about 3 months.  There is no explanation how the Veteran could differentiate an acute post service injury to the same anatomical area and a chronic pain from an 

in-service injury that preceded the 1991 accident and continued after the 1991 injury subsided. 

The Board finds that his statement regarding continuity of symptomatology is not convincing.  Even if the Veteran could distinguish neck pain in service and neck pain from a post service incident, the fact that he had neck pain (as opposed to an underlying disability) does not establish that upper back disability had its onset in service.  He was not diagnosed with thoracic spine disability until nine years after discharge from service, and eight years after his back and neck were injured in a post-service automobile accident.  Moreover, the 2005 VA examiner concluded that the current spine disability was not likely the result of trauma but of aging.  The Veteran is competent to comment on his symptoms, but not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Accordingly, because the preponderance of the evidence weighs against entitlement to service connection, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, supra.


ORDER

Entitlement to service connection for an upper back disability is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


